UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 09-30-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings International Bond Fund September 30, 2011 International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value GOVERNMENT BONDS — 83.8% AUSTRALIA — 1.9% Government of Australia, 6.50%, 5/15/13 AUD $ New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 4.7% Republic of Austria, 3.40%, 10/20/14 EUR Republic of Austria, 4.35%, 3/15/19(1) EUR Republic of Austria, 3.90%, 7/15/20 EUR Republic of Austria, 4.15%, 3/15/37(1) EUR BELGIUM — 4.9% Kingdom of Belgium, 4.00%, 3/28/14 EUR Kingdom of Belgium, 4.00%, 3/28/18 EUR Kingdom of Belgium, 3.75%, 9/28/20 EUR Kingdom of Belgium, 5.00%, 3/28/35 EUR CANADA — 3.3% Government of Canada, 5.00%, 6/1/14 CAD Government of Canada, 5.75%, 6/1/33 CAD Province of Ontario Canada, 4.40%, 6/2/19 CAD DENMARK — 4.3% Kingdom of Denmark, 5.00%, 11/15/13 DKK Kingdom of Denmark, 4.00%, 11/15/17 DKK Kingdom of Denmark, 4.00%, 11/15/19 DKK Kingdom of Denmark, 7.00%, 11/10/24 DKK Kingdom of Denmark, 4.50%, 11/15/39 DKK FINLAND — 4.8% Government of Finland, 4.25%, 9/15/12 EUR Government of Finland, 3.125%, 9/15/14 EUR Government of Finland, 3.875%, 9/15/17 EUR Government of Finland, 4.375%, 7/4/19 EUR Government of Finland, 3.375%, 4/15/20 EUR Government of Finland, 4.00%, 7/4/25 EUR FRANCE — 4.1% French Treasury Note, 2.25%, 2/25/16 EUR Government of France, 4.00%, 4/25/14 EUR Government of France, 5.50%, 4/25/29 EUR Government of France, 4.75%, 4/25/35 EUR International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value GERMANY — 4.9% German Federal Republic, 2.00%, 2/26/16 EUR $ German Federal Republic, 3.00%, 7/4/20 EUR German Federal Republic, 2.25%, 9/4/20 EUR German Federal Republic, 4.75%, 7/4/34 EUR German Federal Republic, 4.25%, 7/4/39 EUR ITALY — 3.1% Republic of Italy, 5.25%, 8/1/17 EUR Republic of Italy, 4.75%, 8/1/23 EUR Republic of Italy, 5.00%, 8/1/34 EUR Republic of Italy, 4.00%, 2/1/37 EUR JAPAN — 24.3% Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15 JPY Government of Japan, 1.70%, 9/20/17 JPY Government of Japan, 1.50%, 9/20/18 JPY Government of Japan, 2.10%, 12/20/26 JPY Government of Japan, 2.40%, 3/20/37 JPY Japan Finance Organization for Municipalities, 1.90%, 6/22/18 JPY NETHERLANDS — 5.0% Kingdom of Netherlands, 4.25%, 7/15/13 EUR Kingdom of Netherlands, 4.00%, 7/15/16 EUR Kingdom of Netherlands, 3.50%, 7/15/20 EUR Kingdom of Netherlands, 4.00%, 1/15/37 EUR NORWAY — 0.4% Government of Norway, 4.25%, 5/19/17 NOK SPAIN — 4.3% Government of Spain, 4.25%, 1/31/14 EUR Government of Spain, 5.50%, 7/30/17 EUR Government of Spain, 5.50%, 4/30/21 EUR Government of Spain, 4.90%, 7/30/40 EUR SWEDEN — 1.0% Government of Sweden, 6.75%, 5/5/14 SEK Government of Sweden, 4.25%, 3/12/19 SEK SWITZERLAND — 1.4% Switzerland Government Bond, 3.75%, 6/10/15 CHF Switzerland Government Bond, 2.00%, 4/28/21 CHF International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares/ Principal Amount Value UNITED KINGDOM — 11.4% Government of United Kingdom, 5.00%, 9/7/14 GBP $ Government of United Kingdom, 4.00%, 9/7/16 GBP Government of United Kingdom, 4.50%, 3/7/19 GBP Government of United Kingdom, 3.75%, 9/7/19 GBP Government of United Kingdom, 4.25%, 3/7/36 GBP Government of United Kingdom, 4.50%, 12/7/42 GBP TOTAL GOVERNMENT BONDS (Cost $1,012,894,365) CREDIT — 11.3% FRANCE — 3.4% Compagnie de Financement Foncier, 1.25%, 12/1/11 JPY Compagnie de Financement Foncier, 4.375%, 4/25/19 EUR GERMANY — 2.1% KfW, 4.375%, 10/11/13 EUR IRELAND — 0.7% GE Capital European Funding, 5.375%, 1/16/18 EUR ITALY — 1.1% Banca Monte dei Paschi di Siena SpA, 4.875%, 9/15/16 EUR Intesa Sanpaolo SpA, 5.00%, 1/27/21 EUR MULTI-NATIONAL — 2.0% European Investment Bank MTN, 4.75%, 6/6/12 GBP European Investment Bank MTN, 2.50%, 7/15/15 EUR SPAIN — 0.5% Caja de Ahorros y Pensiones de Barcelona, 5.00%, 2/22/16 EUR UNITED KINGDOM — 1.5% Bank of Scotland plc MTN, 3.25%, 1/25/13 EUR Royal Bank of Scotland plc (The), 4.875%, 1/20/17 EUR TOTAL CREDIT (Cost $141,652,873) SHORT-TERM INVESTMENTS† U.S. Treasury Bills, 0.02%, 2/23/12(2) (Cost$299,982) USD International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.5% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $6,031,929), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $5,911,147) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $5,191,391), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $5,066,697) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $19,057,726) TOTAL INVESTMENT SECURITIES — 96.6% (Cost $1,173,904,946) OTHER ASSETS AND LIABILITIES — 3.4% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for JPY Westpac Banking Corp. 10/28/11 $ $ ) CHF for EUR Barclays Bank plc 10/28/11 ) DKK for EUR UBS AG 10/28/11 ) EUR for DKK Barclays Bank plc 10/28/11 ) EUR for JPY Deutsche Bank AG 10/28/11 ) GBP for JPY UBS AG 10/28/11 ) JPY for GBP UBS AG 10/28/11 ) AUD for USD UBS AG 10/28/11 ) AUD for USD Westpac Banking Corp. 10/28/11 ) CAD for USD Westpac Banking Corp. 10/28/11 ) CAD for USD Barclays Bank plc 10/28/11 ) CAD for USD Westpac Banking Corp. 10/28/11 ) CAD for USD HSBC Bank plc 10/28/11 ) CHF for USD Barclays Bank plc 10/28/11 ) CZK for USD Deutsche Bank AG 10/31/11 ) DKK for USD Barclays Bank plc 10/28/11 ) EUR for USD HSBC Bank plc 10/28/11 ) GBP for USD Westpac Banking Corp. 10/28/11 ) HKD for USD Westpac Banking Corp. 10/28/11 68 HKD for USD Westpac Banking Corp. 10/28/11 ) JPY for USD HSBC Bank plc 10/28/11 ) KRW for USD HSBC Bank plc 10/28/11 ) NOK for USD Deutsche Bank AG 10/28/11 ) NOK for USD Westpac Banking Corp. 10/28/11 ) NOK for USD HSBC Bank plc 10/28/11 ) NZD for USD Westpac Banking Corp. 10/28/11 ) NZD for USD Westpac Banking Corp. 10/28/11 ) NZD for USD Westpac Banking Corp. 10/28/11 ) International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) NZD for USD HSBC Bank plc 10/28/11 ) SEK for USD HSBC Bank plc 10/28/11 ) SEK for USD Westpac Banking Corp. 10/28/11 ) SEK for USD HSBC Bank plc 10/28/11 ) SGD for USD HSBC Bank plc 10/28/11 ) SGD for USD HSBC Bank plc 10/28/11 ) TWD for USD HSBC Bank plc 10/28/11 ) $ $ ) (Value on Settlement Date $146,687,109) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) JPY for AUD Westpac Banking Corp. 10/28/11 $ $ EUR for CHF Barclays Bank plc 10/28/11 EUR for DKK UBS AG 10/28/11 DKK for EUR Barclays Bank plc 10/28/11 JPY for EUR Deutsche Bank AG 10/28/11 JPY for GBP UBS AG 10/28/11 GBP for JPY UBS AG 10/28/11 AUD for USD Westpac Banking Corp. 10/28/11 AUD for USD HSBC Bank plc 10/28/11 CHF for USD UBS AG 10/28/11 CHF for USD HSBC Bank plc 10/28/11 DKK for USD Barclays Bank plc 10/28/11 DKK for USD UBS AG 10/28/11 EUR for USD HSBC Bank plc 10/28/11 EUR for USD Westpac Banking Corp. 10/28/11 EUR for USD HSBC Bank plc 10/28/11 EUR for USD Barclays Bank plc 10/28/11 EUR for USD UBS AG 10/28/11 EUR for USD HSBC Bank plc 10/28/11 GBP for USD HSBC Bank plc 10/28/11 GBP for USD UBS AG 10/28/11 GBP for USD UBS AG 10/28/11 GBP for USD HSBC Bank plc 10/28/11 GBP for USD Westpac Banking Corp. 10/28/11 GBP for USD UBS AG 10/28/11 ) JPY for USD Westpac Banking Corp. 10/28/11 ) JPY for USD Westpac Banking Corp. 10/28/11 ) JPY for USD Westpac Banking Corp. 10/28/11 JPY for USD HSBC Bank plc 10/28/11 JPY for USD Westpac Banking Corp. 10/28/11 JPY for USD Westpac Banking Corp. 10/28/11 ) JPY for USD HSBC Bank plc 10/28/11 JPY for USD HSBC Bank plc 10/28/11 JPY for USD UBS AG 10/28/11 KRW for USD HSBC Bank plc 10/28/11 NOK for USD Barclays Bank plc 10/28/11 SEK for USD UBS AG 10/28/11 TWD for USD HSBC Bank plc 10/28/11 $ International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) (Value on Settlement Date $118,730,764) Notes to Schedule of Investments AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc CZK - Czech Koruna DKK - Danish Krone EUR - Euro GBP - British Pound HKD - Hong Kong Dollar JPY - Japanese Yen KRW - Korea Won MTN - Medium Term Note NOK - Norwegian Krone NZD - New Zealand Dollar SEK - Swedish Krona SGD - Singapore Dollar TWD - Taiwanese Dollar USD - United States Dollar † Category is less than 0.05% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $25,066,468, which represented 1.9% of total net assets. The rate indicated is the yield to maturity at purchase. International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. International Bond - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Government Bonds — $ — Credit — — Short-Term Investments — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY INTERNATIONAL BOND FUNDS By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 28, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 28, 2011
